8 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony Oliveres GUERRERO, Plaintiff-Appellant,v.Darrell DAVIDSON, Sheriff of Deschutes County, Defendant-Appellee.
No. 92-36979.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 2, 1993.*Decided Sept. 21, 1993.

Before:  BROWNING, SCHROEDER, and HALL, Circuit Judges.


1
ORDER**


2
Since appellant challenged his sentence, not his conviction, and his sentence had been served, the district court properly dismissed his petition as moot.   Judgment affirmed.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3